Title: From George Washington to James Anderson, 25 November 1797
From: Washington, George
To: Anderson, James



Mr Anderson,
Mount Vernon 25th Novr 1797

I have given the scheme which you put into my hands for renting some of my land on the Great Kanhawa, such consideration as time and circumstances would permit. What follows is the result.
To require such a rent, and to make it progressive to a certain period as is digested in your Plan of a Rental in a country abounding in unsettled Lands which are open to every purchaser on a more moderate scale than I have affixed to my tract of 11,000 acres might, even to some among ourselves (not particularly acquainted with the situation and superior quality of the soil) seem high, and to foreigners, it might have the appearance of an intention to impose. But when it is considered that the above tract, & others which I hold in the Western country (on the Rivers Ohio & Great Kanhawa) are all intervale or meadow lands upon the Banks of those rivers—in a word that they are the cream of the lands being the first choice of them near 30 years ago—that I have been offered for part thereof less valuable in my estimation than

the tract which is the subject of your scheme—eight dollars an acre—and that I hold the latter at ten dollars, it must be acknowledged that to let it for less than you have suggested, or for a more extensive term than you have proposed would not comport with my interest; nor be equivalent to the interest of the purchase money at eight dollars an acre disposed of in the public funds.
I am, however, disposed to make an experiment with the 11,000 acre tract on the Rent, and in the manner you have proposed; provided a number of respectable men, competent to the fulfilment of an agreement would Associate—take the whole tract—and form a settlement thereon at once; for a piece meal business would neither accord with my interest, or inclination. But it is to be clearly understood, that I do not mean by this declaration, to be restrained from accepting, before the result of the communication to your correspondent is known any offer I may approve for the abovementioned tract as many are in pursuit of it, & that resu[lt] uncertain.
But if such an Association could be formed, on your plan, for the aforesaid tract of 11,000 acres, and advice thereof be immediately given, I would then if it was in my possession & under no engagement hold it thereafter for them—or, which would perhaps be more desirable—let a member of their body come over—view the land—and if approved, conclude the bargain on their behalf. This latter expedient, would prevent all suspicion of the land being too favourably represented, at the same time that it would afford such an Agent an opportunity of examining other matters and making a more advantageous establishment elsewhere—for I should receive no satisfaction from any contract that was not mutually satisfactory.
The usual way of going to these Lands, as well those on the Great Kanhawa as to those on the Ohio, is by Fort Cumberland & Pittsburgh, and thence down the Ohio River—the distance being, by that route to the mouth of the Kanhawa about 560 miles, but of this 75 only is land transportation. The other route by Greenbrier & Kanhawa Court house ⟨to the⟩ same place, is a third shorter; and ⟨80⟩ miles of it water carriage—the other part is, as I am informed, a good waggon road. I wish you well, and am Your friend &ca

Go: Washington

